DETAILED ACTION
This action is responsive to claims filed 3 August 2020.
Claims 1-14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Lee (Reg No. 58941) on 24 February 2022.


1.  (Amended)  A method for transmitting, by a [[V2X]] vehicle-to-everything (V2X) communication device, a V2X message, the method comprising:
acquiring [[CBR]] channel busy ratio (CBR) information indicating a congestion state of a channel;
determining a state and a substate of a channel for a distributed congestion control (DCC) based on the CBR information;
generating transmission period information and transmission structure information for the V2X message based on the state and substrate the substate; and
generating the V2X message based on the transmission period information and the transmission structure information,
wherein the transmission period information indicates a transmission period of the V2X message and the transmission structure information indicates a structure of the V2X message transmitted in the transmission period.

2.  (Amended) The method of claim 1, wherein the generating of the transmission period information and the transmission structure information includes:
generating the transmission period information by determining a predetermined transmission period corresponding to the state; and
generating the transmission structure information by determining a predetermined transmission structure corresponding to the substate in the state.

3.  (Original)	The method of claim 1, wherein the structure of the V2X message 

4.  (Original)	The method of claim 3, wherein the transmission structure information provides a transmission ratio indicating how many times a V2X message of the short message structure is transmitted per transmission of a V2X message of the full message structure.

5.  (Original)	The method of claim 4, wherein the generating of the V2X message includes transmitting the V2X message of the full message structure and the V2X message of the short message structure in the transmission period based on the transmission ratio.

6.  (Original)	The method of claim 1, further comprising:
delivering, by a facility layer entity, a request primitive for requesting the transmission period information and the transmission structure information to a management layer entity.

7.  (Original)	The method of claim 6, wherein the request primitive includes ID information for identifying a facility layer and parameter information for a parameter requested through the request primitive, and the parameter information includes the transmission period information and the transmission structure information.

8.  (Amended)  A [[V2X]] vehicle-to-everything (V2X) communication device for transmitting a V2X message, the V2X communication device comprising:
at least one transceiver configured to transmit or receive a V2X message; and
a processor configured to control the transceiver,
wherein the processor is further configured to:
acquire channel busy ratio (CBR) information indicating a congestion state of a channel;
determine a state and a substate of a channel for a distributed congestion control (DCC) based on the CBR information;
generate transmission period information and transmission structure information for the V2X message based on the state and the substate; and
generate the V2X message based on the transmission period information and the transmission structure information, and
wherein the transmission period information indicates a transmission period of the V2X message and the transmission structure information indicates a structure of the V2X message transmitted in the transmission period.

9.  (Amended)  The V2X communication device of claim 8, wherein the processor is further configured to generate the transmission period information and the transmission structure information by:
generating the transmission period information by determining a predetermined transmission period corresponding to the state; and
generating the transmission structure information by determining a predetermined transmission structure corresponding to the substate in the state.

10.  (Original)	The V2X communication device of claim 8, wherein the structure of the V2X message includes a full message structure including dynamic data and static data of the V2X message and a short message structure including only the dynamic data.

11.  (Original)	The V2X communication device of claim 10, wherein the transmission structure information provides a transmission ratio indicating how many times a V2X message of the short message structure is transmitted per transmission of a V2X message of the full message structure.

12.  (Amended)  The V2X communication device of claim 11, wherein the processor is further configured to generate the V2X message by transmitting the V2X message of the full message structure and the V2X message of the short message structure in the transmission period based on the transmission ratio.

13.  (Amended)  The V2X communication device of claim 8, wherein the processor is further configured to deliver, by a facility layer entity, a request primitive for requesting the transmission period information and the transmission structure information to a management layer entity.

14.  (Amended)  The V2X communication device of claim 13, wherein the request primitive includes ID information for identifying a facility layer and parameter information for a parameter requested through the request primitive, and the parameter 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all the features of at least independent claims 1 or 8. Specifically, the prior art of record fails to disclose acquiring channel busy ratio (CBR) information, determining a substate of a channel for a distributed congestion control (DCC) based on the CBR, generating a transmission period of a Vehicle-to-Everything (V2X) message and transmission structure information for the V2X message indicating a structure of the V2X message transmitted in the transmission period in ordered combination with all the other features of at least any one of the independent claims.
Belagal Math et al. (EP 3399780, hereinafter BM) was found to be the closest prior art to the claimed invention. BM, at Fig. 5 and associated description, discloses host processor including a data acquisition unit performing packet counting and CBR measurement and a Fair resource allocator DCC circuit for supporting an ITS application. However, BM does not appear to disclose determining a channel substrate, transmission period or transmission structure based on distributed congestion control, as required by the independent claims. Further search and consideration have not revealed other prior art disclosing the matter at issue alone or in reasonable combination with BM or other prior art of record.
Thus, at least independent claims 1 and 8 are allowed over the prior art of record. Dependent claims 2-7 and 9-14 are likewise allowed for at least the same reasons, because they depend on claims 1 or 8. Therefore, claims 1-14 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belagal Math et al. (EP 3399780) – pertinent for the reasons provided above.
Zhou et al. (US 2020/0344643) – Fig. 13 and associated description disclose a centralized control algorithm including output of CBR values and DCC parameters;
Hahn (US 10,383,023) – Figs. 7-10 and associated description discloses a vehicle measuring CBR and changing its semi-persistent scheduling as a result;
Gulati et al. (US 10,447,596) – Figs. 6-10 and associated description disclose measured CBR as determining priority level and congestion control, such as by adjusting transmission power;
Belleschi et al. (WO 2019/064228) – Figs. 2-6 and associated description disclose measured CBR as determining various transmission parameters; 
Lee et al. (WO 2018/084590) – Abstract discloses using CBR to support V2X communication;
Hahn (CN 110087211) – Abstract discloses using CBR to support communication in multiple Radio Access Technologies; 

Feng et al. (EP 3846575) – Fig. 15 and associated description discloses determining whether to drop data based on a measured CBR; and
Zhou et al. (WO 2019/137622) – Figs. 5b, 6, 9-10, 13 discloses using measured CBR in control algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Thomas R Cairns/            Primary Examiner, Art Unit 2468